                                                                                    FILED
                                                                      CLERK, U.S. DISTRICT COURT
  1

  2                                                                          OCT 12 2018
  3                                                                 CENTRAL DISTRICF O~ ~tiE,~~,;a?yi~,
                                                                    BY                       ::• i-
                                                                                                 ,  :: r t
  4                                                                                                  ----'


  5 1
  6 ~
    I~
  7 ~                               UNITED STATES DISTRICT COURT

  8 ;,                             CENTRAL DISTRICT OF CALIFORNIA

  9 !~

10 '' U7~TITED STATES OF AMERICA,                 )       Case No . : ~ g ~t~ p~7~~

11'                            Plaintiff,         )

12                 vs.                            )       ORDER OF DETENTION AFTER HEARING
                                                            [ Fed. R. Crim. P. 32.1(a) (6) ;
  ~
1J 111ailarv~            ~'as~~►                      ~       18 U.S.C. ~ 3143(a) ]

14                                                )
                               Defendant.         )
15                                                    )

16

1;

18              ~l~ne cierendant having teen arrested in this District pursuant to

19        a   warrant     issued by     the    Un_ted     States    District            Court         for    the

20        So ~1R:~r1 ,~~3T ~ ~-l4 (l~       for alleged violation (s )             of the terms and

21        conditions of his/her         probation         [supervised release] ; and

22              The    Court    having conducted a          detention hearing pursuant                        to

2~        Federal Rule of Criminal Procedure 32.1(a) (6) and 18 U.S.C. § 3143 (a) ,

2 4,i           The Court finds that:
    ~,
2 5 ~! A.        ( )    The defendant has not met his her burden of establishing by

26,', I         clear and convincing evidence that he she is not likely to flee

27 ~            if released under 18 U.S.C. ~ 3142 (b) or (c) .                       This finding is

28              based on C?1/L9d ~ 5.~ ~? S~-'►') (~ C~ 4J v $.Q, ~~ l.U1Q ~~'-` (~' ~~'`~ ~' p~ G' 0.
                    (X~1 ,. V10 (~ ~ Gl ~Q. "f D ~ l~~ V1 Q f—V t 6til/~') ~G~l~ ~5~~ S ~ pu~TL~1
                     X,
                   W a~'~3


               an y /or

    5     B.    ~ ~~ Tne defendant has not met his he           burden of establishing by

    e.7        clear and convincing evidence that he shy is not likely to pose

    7          a danger to the safety of any other person or the community if

    8          released under 18 U.S.C. § 3142(b) or (c). This finding is based

    9          on :
                  ~ (~~           cn~m ~~~ h ~~              ~ Q V1   C~ jYl.~1   $~I~S~C~   CRS

Zo              a~~ v s.u.
11

12

1

1~             ~'~~ ~~~riE,~~rOR~ ~ S ORDERED that the defendant be detained pending

15        the f ~~r ~_~a-r -~evocatio~ proceedings.

1-

1'        DaLea:     ~~ ~Z ?~~~
                                                       J AN ROSENBLUTH
1                                                      U.S. MAGISTRATE JUDGE

1_

2i,

21

2_

2

2 ~_

2

26

27 ~'

2b'

                                                   2
